IN THE UNITED STATES COURT OF APPEALS
                 FOR THE FIFTH CIRCUIT
                             _____________________                United States Court of Appeals
                                                                           Fifth Circuit

                                                                         FILED
                                No. 16-30486                       October 12, 2018
                            _____________________
                                                                    Lyle W. Cayce
                                                                         Clerk
 RICKY LANGLEY,
                                                           Petitioner − Appellant
 v.


 HOWARD PRINCE, WARDEN, ELAYN HUNT CORRECTIONAL
 CENTER,
                                      Respondent − Appellee

                          __________________________

              Appeal from the United States District Court for the
                        Western District of Louisiana
                         __________________________

                 ON PETITION FOR REHEARING EN BANC

               (Opinion May 14, 2018, 5 Cir., 2018, 890 F.3d 504)

Before STEWART, Chief Judge, JONES, SMITH, DENNIS, OWEN, ELROD,
SOUTHWICK, HAYNES, GRAVES, HIGGINSON, COSTA, WILLETT, HO,
DUNCAN, ENGELHARDT, and OLDHAM, Circuit Judges.

BY THE COURT:

      A member of the court having requested a poll on the petition for
rehearing en banc, and a majority of the circuit judges in regular active
service and not disqualified having voted in favor,

      IT IS ORDERED that this cause shall be reheard by the court en banc
with oral argument on a date hereafter to be fixed. The Clerk will specify a
briefing schedule for the filing of supplemental briefs.